Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered. By way of this submission, Applicant has amended claims 6, 8, 9, and 13, and introduced new claim 30.
Claims 6-10, 12-13, 21-26 and 30 are currently pending in the application. Claims 8, 10 and 23-26 remain withdrawn from consideration.
Claims 6-7, 9, 12-13, 21-22, and 30 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated October 18, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 was filed after the mailing date of the first Office action on the merits on May 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new grounds of rejection.
Claim 13 recites polypeptides which have at least 60% sequence identity to any one of SEQ ID NOs 18 to 50; however, claim 6, which claim 13 depends from, recites a polypeptide with at least 95% sequence identity to SEQ ID NO: 21. Claim 13 therefore appears to broaden claim 6 by allowing a much broader possible variation in sequence than what is permitted by independent claim 6. It is not clear how claim 13 is intended to further limit claim 6. For example, SEQ ID NO: 18 and SEQ ID NO: 21 have only two mismatches with one another. Therefore, a sequence cannot be possibly be 95% identical to SEQ ID NO: 21 and as low as 60% identical to SEQ ID NO: 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 9, 12-13, 21-22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Titball (US20150064207A1) as evidenced by Bokori-Brown (Protein Science, 2013, 22(5):650- 659, cited in IDS) and Rumah (PLOS Pathogens, 11(5):e1004896, May 2015, pages 1-29, cited in IDS).
Titball teaches an epsilon toxin (Etx) polypeptide with reduced toxicity relative to wildtype Etx (para. 0012). Titball further teaches that mutations in domain III of the Etx polypeptide results in reduced toxicity of the polypeptide (para. 0097).
Titball also teaches an Etx polypeptide having a sequence which differs from the claimed polypeptide of SEQ ID NO: 21 by one amino acid residue at position 168, according to the alignment below:

    PNG
    media_image1.png
    468
    739
    media_image1.png
    Greyscale

This alignment results in greater than 99% homology to the claimed SEQ ID NO: 21. 
Given the high homology between the reference polypeptide and the polypeptide of the instant claims, the prior art Etx polypeptide would be capable of binding at least one antibody which binds to wild type Etx. Since the Office does not have a laboratory to test the reference antibody, it is Applicant’s burden to show that the prior art polypeptide has different properties of SEQ ID NO: 21 of the present invention, i.e., not being bound by an anti-Etx antibody.
Titball further teaches that the above Etx polypeptide may administered as a vaccine, particularly as a foodstuff (para. 0053-0059).
While Titball does not explicitly teach reduced toxicity to cells expressing Myelin And Lymphocyte (MAL) protein, or the glycan (beta-octyl-glucoside) binding site of domain III, the polypeptide of Titball in its normal and usual operation, would perform these tasks. Titball therefore inherently teaches these properties of claims 6-7. MPEP § 2112.02. Additionally, Bokori-Brown teaches that the domain III region of Etx includes a glycan (beta-octyl-glucoside) binding site (abstract and page 654, right column, second paragraph), and Rumah teaches that Etx toxin binds Myelin and Lymphocyte protein (MAL), which leads to cell death (abstract).
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
Titball also teaches the use of functional variant polypeptides of the above polypeptide, preferably by the use of conservative amino acid substitutions (para. 0030-0035). One example of such a conservative substitution is alanine to phenylalanine, which occurs at position 168 in the above alignment (para. 0033). Titball also states that the skilled person is readily able to determine appropriate functional variants and to determine the tertiary structure of an epitope and any alterations thereof, without the application of inventive skill (para. 0030).
Titball further teaches that mutations within the domain III of Etx are capable of reducing cytotoxicity of Etx either by interfering with oligomerization or with the mechanism of extension of the B-hairpin (para. 0097).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to follow the teachings of Titball to arrive at the claimed invention Given the explicit instruction to make modifications as taught by Titball, one of ordinary skill in the art would have been motived to try different peptides by making such substitutions in the domain III of Etx. While the claimed peptide described by SEQ ID NO: 21 or the mutations of claims 13 and 30 are not explicitly taught, it would have been a matter of routine optimization of the prior art peptides to arrive at the claimed peptides by substituting the amino acids of the domain III of the Etx peptide among the finite number of possible amino acid substitutions, following known methods with a reasonable expectation of success. Such experimentation is within the technical ability and knowledge of one of ordinary skill by following the guidance found in Titball.

Applicant argues that it would not have been obvious to modify Titball to arrive at the claimed embodiments, and there is no reason why one skilled in the art would have considered mutating position 168 of domain III generally, or arriving at the A168F mutation specifically. Applicant also argues that it would not have been expected that an Etx polypeptide including the A168F mutation would have the recited reduced toxicity relative to the Y30A-Y196A mutant.
Applicant's arguments have been considered but are not found to be persuasive.
"[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
A rejection based upon an "obvious to try" rationale requires the following findings:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
MPEP 2143(I)(E).
First, Titball recognizes that "there is a need to identify molecules with potential for use as a vaccine against disease caused by or associated with the presence of Etx and/or caused by infection by C. perfringens" (para. 0011, 0012, and 0020). Titball also recognizes that the double tyrosine to alanine mutant Y30A-Y196A has reduced cytotoxicity, making this mutant a good vaccine candidate (para. 0110, also see claim 1). It is also noted that Bokori-Brown teaches that the Y30A-Y196A mutant could form the basis of an improved recombinant vaccine against enterotoxemia (abstract).
"Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. The double tyrosine to alanine mutant Y30A-Y196A of Titball may therefore be considered to be a lead compound in this situation.
Titball further gives guidance as to how and why mutations in certain domains would reduce toxicity (para. 0097, 0103-0106). Titball also references Ivie et al. (Biochemistry, Sept. 25, 2012, vol. 51(38), pages 7588-7595, Identification of Amino acids Important for Binding of Clostridium perfringens Epsilon Toxin to Host cells and to HAVCR1, cited previously) as further evidence that the relevant amino acids for Etx binding activity were known in the art.
Titball also teaches the use of functional variant polypeptides of the above polypeptide, preferably by the use of conservative amino acid substitutions (para. 0030-0035). One example of such a conservative substitution is alanine to phenylalanine, which occurs at position 168 in the above alignment (para. 0033). Titball also states that the skilled person is readily able to determine appropriate functional variants and to determine the tertiary structure of an epitope and any alterations thereof, without the application of inventive skill (para. 0030). 
Titball further teaches that mutations within the domain III of Etx are capable of reducing cytotoxicity of Etx either by interfering with oligomerization or with the mechanism of extension of the B-hairpin (para. 0097).
Based upon the teachings of Titball, it was apparent that Etx toxin peptides with reduced cytotoxicity were desirable as vaccine candidates. Titball also gives guidance as to which amino acids within the Etx sequence are of interest to achieve this goal, including what kinds of mutations to make. Limiting the quantity of experimentation to only domain III of the peptide and conservative substitutions creates a finite number of identified, predictable potential solutions to the recognized need. The prior art would give the skilled artisan sufficient guidance to predictably arrive at the claimed invention through routine optimization and experimentation.
Applicant's arguments that cell cultures or mouse models do not reflect the interaction of the cell surface receptor from different species with epsilon toxin are also not persuasive. The claims are not drawn to uses for the modified epsilon toxin, they are drawn to the modified epsilon toxin itself. There is nothing in the claims that requires the epsilon toxin polypeptide to possess reduced toxicity to any specific cell line or specific version of myelin and lymphocyte (MAL) protein, including human cells. 
Obviousness does not require absolute predictability. The level of predictable success is only required to be a reasonable expectation. Whether an art is predictable or whether the proposed modification or combination of the prior art has a reasonable expectation of success is determined at the time the invention was made. Ex parte Erlich, 3 USPQ2d 1011, 1016 (Bd. Pat. App. & Inter. 1986). MPEP 2143.02. 
For at least the above reasons, it was apparent that further experimentation within domain III of the Etx peptide according to the guidance of Titball would yield a peptide with the claimed properties according to the teachings of Titball.
This rejection is therefore maintained and extended to encompass new claim 30.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644